Citation Nr: 1225456	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for acne keloidalis nuchae in excess of 50 percent from June 16, 2005, to October 22, 2008, and in excess of 10 percent from October 23, 2008.

2.  Entitlement to an initial disability rating for dermatitis of the upper extremities in excess of 30 percent from June 16, 2005, to October 22, 2008, and in excess of 60 percent from October 23, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to June 2005 and from July 2007 to May 2008.  The Veteran also has had service from June 2005 to the present with a reserve component with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 2005 to September 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2009, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Waco, Texas.  A copy of the transcript is of record.  In a January 2010 decision, the Board remanded the claims for additional development and adjudicative action.  

In a January 2012 rating decision, the RO assigned a 50 percent disability rating effective June 16, 2005, and a 10 percent disability effective October 23, 2008, for acne keloidalis nuchae.  The RO also assigned a 30 percent disability rating, effective June 16, 2005, and a 60 percent disability rating, effective October 23, 2008, for dermatitis of the upper extremities.  Because these awards are not the maximum benefit allowed by law and regulation, these appeals continue and the case has been returned to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).  



FINDINGS OF FACT

1.  From June 16, 2005, to October 22, 2008, the service-connected acne keloidalis nuchae was manifested by objective medical evidence of multiple keloidal papules, itchiness, redness, and less than 40 percent of the face and neck affected.  The service-connected disability was not manifested by disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.   

2.  From October 23, 2008, the service-connected acne keloidalis nuchae is manifested by objective medical evidence of superficial acne affecting less than 40 percent of the face and neck and by subjective complaints of itchiness, swelling, small red papules, some of which are filled with pus, and inflammation over about 30 or 40 percent of his neck during a period of flareup.  The service-connected disability is not manifested by deep acne affecting 40 percent or more of the face and neck, or by disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.    

3.  From June 16, 2005, to October 22, 2008, the service-connected dermatitis of the upper extremities was manifested by objective medical evidence of less than 5 percent of the exposed areas affected, less than 5 percent of total body area affected, bumps on the posterior aspect of the neck, and multiple perifollicular hyperkeratotic papules on the arms.  The service-connected disability was not manifested by more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy or other immunosuppressive drugs required during a 12-month period.  

4.  From October 23, 2008, the service-connected dermatitis of the upper extremities is manifested by objective medical evidence of constant therapy of corticosteroid for greater than six weeks during the past 12-month period.   


CONCLUSIONS OF LAW

1.  The criteria for higher initial disability ratings for acne keloidalis nuchae have not been met at all times from June 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7828 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2011).

2.  The criteria for higher initial disability rating s for dermatitis of the upper extremities have not been met at all times from June 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the claims arise from the Veteran's disagreement with the initial noncompensable disability ratings assigned after the grants of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  See also 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  Moreover, the representative and the undersigned asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that have since not been obtained.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, a review of the record shows that VA has obtained all identified and relevant service and reserve component personnel and treatment records as well a his private treatment records from October 2002 to December 2002 in substantial compliance with the Board's January 2010 remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

The Veteran was also provided VA examinations in November 2006, October 2010, February 2011, and November 2011, as well as a December 2006 addendum, to ascertain the severity of his service connected disabilities which the Board finds are adequate to adjudicate the claims and substantial compliance with the Board's January 2010 remand instructions.  The Board has reached this conclusion because, after a comprehensive examination of the claimant and a review of his records, the examiners provided medical opinions as to the severity of his disabilities that corresponds to the evidence found in the claims file and which allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Also see Stegall, supra; D'Aries, supra. 

In connection with the claims on appeal, the evidence of record includes the Veteran's service personnel and treatment records, private treatment records from October 2002 to December 2002, color photographs of the Veteran's skin received in December 2011 and January 2012, July 2009 Board hearing transcript, and VA examination reports dated November 2006, October 2010, February 2011, and November 2011, as well as a December 2006 VA medical addendum.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative with regard to the nature and severity of the service-connected disabilities on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in June 2005.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Rating Acne Keloidalis Nuchae 

In an October 2006 substantive appeal, via a VA Form 9, the Veteran reported that his acne keloidalis nuchae has brought an uncomfortable and inconvenient condition to his neck.  Thus, by not expressing agreement with the assigned disability ratings for the service-connected acne keloidalis nuchae with scars, the Veteran essentially contends that initial disability ratings in excess of 50 percent from June 16, 2005, to October 22, 2008, and in excess of 10 percent from October 23, 2008 are warranted. 

Pursuant to the rating criteria for the skin, the Veteran's acne keloidalis nuchae has been rated under Diagnostic Code 7800 from June 16, 2005, to October 22, 2008, and under Diagnostic Code 7828 from October 23, 2008.  

Diagnostic Code 7800 provides the rating criteria for burn scar(s) of the head, face, or neck, scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  A 10 percent disability rating is warranted for one characteristic of disfigurement.  A 30 disability rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118 (2008).  

Note (1) provides the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding size square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  Additionally, Note (3) indicates the adjudicator is required to take into consideration unretouched color photographs when evaluating scars under these criteria.  Id.  

Diagnostic Code 7828, which outlines the rating criteria for acne, provides a 10 percent disability rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent disability rating is warranted for deep acne affecting 40 percent or more of the face and neck.  Acne may also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars, under Diagnostic Codes 7801-7805, depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2008).

	1.  From June 16, 2005, to October 22, 2008,

With the above criteria in mind, the pertinent evidence of record from June 16, 2005, to October 22, 2008, does not show, nor does the Veteran assert, disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  

On VA examination in November 2006, the Veteran exhibited skin lesions characterized as itchy with redness.  Following the physical evaluation, the examiner noted that less than 40 percent of face and neck were affected and no other areas were affected.  

Treatment records document the Veteran's periodic complaints, diagnoses, or treatment for skin problems.  In this regard, an October 2002 private allergy/dermatology consultation report revealed objective findings upon physical examination of the back of the posterior neck to include multiple keloidal papules ranging in size from 2.5 millimeters to 3.5 millimeters.  On an April 2005 in-service report of medical assessment, via a DD Form 2697, the Veteran documented intent to seek VA disability for keloid scarring on the back of his neck and that the keloids are still active.  Treatment records documented that in January 2004, the Veteran was assessed with acne and itching (pruritus) after his complaint of a rash on the back of his neck.  His skin was noted as normal in March 2005, April 2005, and April 2005, but in January 2008, view of the posterior neck with shaved region showed humerous pustules, but no plaques or alopecia, and keloid scarring was not visible due to local inflammation.  However, the Board notes that nothing in these treatment records show his disability worse than what was seen at the above three VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to a higher evaluation under Diagnostic Code 7800, the Board notes that the record did not show visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; six or more characteristics of disfigurement found at Note (1).  See 38 C.F.R. § 4.118 (2008).  Therefore, the Board finds that a higher evaluation was not warranted.  This is true from June 16, 2005, to October 22, 2008, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

As to a higher evaluation Diagnostic Code 7828, the Board notes that the 50 percent rating already assigned the Veteran's disability exceeds that maximum rating possible under this rating criteria.  See 38 C.F.R. § 4.118 (2008).  Therefore, the Board finds that a higher evaluation was not warranted.  This is true from June 16, 2005, to October 22, 2008, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent disability rating currently assigned for the service-connected acne keloidalis from June 16, 2005, to October 22, 2008.  See Fenderson, supra; Also see Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).

	2.  From October 23, 2008

The Veteran was afforded three VA examinations in connection for the claim on appeal.  In October 2010, the VA examiner characterized the Veteran's acne as superficial and less than 40 percent of the face and neck was affected.  In February 2011, the VA examiner noted the Veteran's acne as not currently active and less than 40 percent of the face and neck were affected.  Then, in November 2011, the VA examiner characterized the Veteran's acne as superficial.

Treatment records document the Veteran's periodic complaints, diagnoses, or treatment for skin problems.  In this regard, when seen in January 2009, he denied any rash, lesions, recent skin infections but it was noted that he had a history of eczema, psoriasis, seborrhea, dermatitis, or other skin problems.  Moreover, in March 2010 the Veteran's skin was normal with no pruritus, lesions, or rash. However, the Board notes that nothing in these treatment records show his disability worse than what was seen at the above three VA examinations.  See Colvin, supra.  

At the July 2009 Board hearing, the Veteran reportedly informed a VA physician in 2006 that there are some months, including some weeks, that the regions of his neck tends to flare up and it is not just a superficial area, but rather more of a itchy, swelling, sort of condition.  He noted that while deployed to Afghanistan, during active duty from October 2007 to April 2008, the area of his neck got very inflamed.  He sought medical treatment and received a lot of applications and lotions to bring the swelling and itchiness down, which is all noted on an April 2008 physical health assessment right before he left the theater; however, that document was lost.  Thus, when he returned home, he had the reported symptoms documented and received topical treatment.  The Veteran further mentioned that when it becomes inflamed, it spreads over the entire region of his neck, and although lotions and ointments will only bring the swelling and itchiness down, overall it is still there.  During a period of flareup, the areas affected include from the bottom of his head, in the neck region, right around the collar area of his shirt.  The flareup consists of small red papules, some of which are filled with pus, and acne sort of pimple-like skin disorders on the back of his neck.  During a worst case scenario, about 30 or 40 percent of his neck is covered with red bumps, and if it spreads maybe 20 or 25 percent of the head region is covered.

As to a higher evaluation Diagnostic Code 7828, the Board notes that the record did not show deep acne affecting at least 40 percent or more of the face and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).  Therefore, the Board finds that a higher evaluation is not warranted.  This is true from October 23, 2008, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

Next, the Board recognizes that the Veteran's disability can be rated as disfigurement under Diagnostic Code 7800, which has already been done in the January 2012 rating decision.  However, the RO assigned the Veteran a separate disability rating of 30 percent for the scars of the head, face, and neck associated with acne keloidalis nuchae with scars under Diagnostic Code 7800, effective October 23, 2008, and therefore assigning him another rating under Diagnostic Code 7800 would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2011).  Moreover, because the record does not show that the Veteran appealed the January 2012 rating decision, the Board finds that the 30 percent disability rating for his face scars is not on appeal.  See 38 C.F.R. §§ 20.200 (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet.App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").  

Again, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 10 percent disability rating currently assigned for the service-connected acne keloidalis nuchae from October 23, 2008.  See Fenderson, supra; Also see Butts, supra.


Rating Dermatitis of the Upper Extremities 

In the October 2006 substantive appeal, the Veteran reported his dermatitis continues to affect his physical health and emotional well being.  Thus, by not expressing agreement with the assigned disability ratings for the service-connected dermatitis of the upper extremities, the Veteran essentially contends that initial disability ratings in excess of 30 percent from June 16, 2005, to October 22, 2008, and in excess of 60 percent from October 23, 2008, are warranted. 

Pursuant to the rating criteria for the skin, the Veteran's dermatitis of the upper extremities has been rated 30 percent and 60 percent disabling under Diagnostic Code 7806.  

In this regard, Diagnostic Code 7806, which warrants ratings for dermatitis or eczema, provides, in pertinent part, a 30 percent disability rating when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is warranted, the maximum available, when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, required during the past 12-month period.  See 38 C.F.R. § 4.118 (2008).  Dermatitis or eczema may also be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars, under Diagnostic Codes 7801-7805, depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2008).

	1.  From June 16, 2005, to October 22, 2008

As to a higher evaluation under Diagnostic Code 7806, the Board notes that at the November 2006 VA examination, the examiner noted that less than 5 percent of exposed areas (head, face, neck, hands) were affected and less than 5 percent of total body area was affected.  The Board also notes that treatment records from June 16, 2005, to October 22, 2008, document the Veteran's periodic complaints, diagnoses, or treatment for skin problems.  However, the Veteran's skin was noted as normal in an April 2005 treatment record.  Moreover, treatment records dated in January 2008 and April 2008 show the Veteran being prescribed topical treatment for breakouts of folliculitis.  Furthermore, while treatment records document the Veteran's periodic complaints, diagnoses, or treatment for skin problems, nothing in these treatment records show his disability worse than what was seen at the above VA examination.  See Colvin, supra.  

Accordingly, the Board finds that the pertinent evidence of record did not show more than 40 percent of the entire body or more than 40 percent of exposed areas affected or constant or near-constant systematic therapy or other immunosuppressive drugs required during a 12-month period.  See 38 C.F.R. § 4.118 (2008).  Therefore, the Board finds that the criteria for a higher evaluation is not warranted under Diagnostic Code 7806.  This is true from June 16, 2005, to October 22, 2008, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

The Board has considered whether an initial disability rating in excess of 30 percent is warranted under Diagnostic Code 7800 from June 16, 2005, to October 22, 2008.  After a review of the record, the evidence of record does not show, nor does the Veteran contend, that his dermatitis of the upper extremities exhibited disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  In fact, the October 2002 private allergy/dermatology consultation report documented the Veteran's complaint of "bumps" involving the posterior aspect of the neck and the lateral aspect of the arms, frustration with the inflammation, and unsuccessful attempts with multiple medications, to include topical steroids.  Upon physical examination, the Veteran exhibited multiple perifollicular hyperkeratotic papules involving the lateral aspects of the arms consistent with keratosis pilaris.  

As a result, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 30 percent for the service-connected dermatitis of the upper extremities under Diagnostic Code 7800.   This is true from June 16, 2005, to October 22, 2008, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

	2.  From October 23, 2008

The Veteran has been assigned the maximum schedular rating available under Diagnostic Code 7806 from October 23, 2008 for his service-connected dermatitis of the upper extremities.  See 38 C.F.R. § 4.118 (2008).  Therefore, the Board finds that a higher evaluation was not warranted.  This is true from October 23, 2008, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

The Board will next consider whether any other additional and pertinent rating criteria for the skin may warrant an initial disability rating in excess of 60 percent from October 23, 2008.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 60 percent disability rating currently assigned for the service-connected dermatitis of the upper extremities from October 23, 2008.  See Butts, supra.

As a result, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 60 percent for the service-connected dermatitis of the upper extremities at all times from October 23, 2008.  Fenderson, supra.

Additional Considerations

The Board has considered the reported history of symptomatology by the Veteran regarding his service-connected skin disabilities on appeal, and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of the disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected skin disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected skin disabilities on appeal.  In fact, the February 2011 VA examiner noted the Veteran was currently employed and there were no significant effects on occupation, and the November 2011 VA examiner indicated the Veteran's skin conditions do not impact the Veteran's ability to work.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Lastly, the Board has considered whether referral for an extra-schedular evaluation is warranted for either service-connected skin disability on appeal prior to and/or as of October 23, 2008.  In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected skin disabilities.  Ratings in excess of the currently assigned disability ratings prior to and as of October 23, 2008 are provided for certain manifestations of the service-connected disabilities at issue, but the lay and medical evidence reflect that those manifestations are not present in this case.  


ORDER

Higher initial disability ratings for acne keloidalis nuchae are denied at all times from June 16, 2005.

Higher initial disability ratings for dermatitis of the upper extremities nuchae are denied at all times from June 16, 2005.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


